Citation Nr: 1128298	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  08-01 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a chronic skin disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disability, including arthritis.  

4.  Entitlement to service connection for arthritis of the left shoulder.

5.  Entitlement to service connection for arthritis of the hands.

6.  Entitlement to service connection for arthritis of the feet.

7.  Entitlement to service connection for erectile dysfunction.  

8.  Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from September 1965 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of April 2007, which denied the service connection claims at issue.  The issue of whether there is new and material to reopen a claim for service connection for a skin disability included claimed "jungle rot" of the feet.  During the course of the appeal, service connection for diabetes mellitus was granted in a June 2008 rating decision, and with it, for conditions found secondary to diabetes mellitus, including tinea pedis, a skin condition of the feet.  No other skin disorder of the feet has been identified, and, as a result, the Board considers that the matter of service connection for "jungle rot" of the feet has been resolved in the Veteran's favor, and, hence, the issue of service connection for a skin condition no longer includes service connection for a skin condition of the feet, as that issue is moot.  

The issues of service connection for a back disability and a skin disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Evidence received since the June 2002 rating decision denying service connection for a back condition, a skin condition, and a right shoulder disability includes evidence which relates to an unestablished fact necessary to substantiate the claims, in particular, current disability, and raises a reasonable possibility of substantiating the claims.  

2.  A chronic right shoulder disability, including degenerative joint disease and torn rotator cuff, was not shown in service, or within one year thereafter, and is unrelated to any events in service, including presumed Agent Orange exposure.  

3.  A left shoulder disability was not shown in service, or within one year thereafter, and is unrelated to any events in service, including presumed Agent Orange exposure.  

4.  Arthritis of the hands has not been shown.

5.  Gout involving the feet was not shown in service, or within one year thereafter, and is unrelated to any events in service, including presumed Agent Orange exposure; no other arthritis involving the feet has been shown.  

6.  Erectile dysfunction was first shown many years after service, and was not caused or aggravated by service-connected diabetes mellitus. 

7.  GERD was first shown many years after service, and is unrelated to any events in service, including presumed Agent Orange exposure.  






CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claims of service connection for a back condition, a skin condition, and a right shoulder disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  A chronic right shoulder disability, including degenerative joint disease and torn rotator cuff, was not incurred in or aggravated by service, nor may service incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  A chronic left shoulder disability was not incurred in or aggravated by service, nor may service incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

4.  Arthritis of the hands was not incurred in or aggravated by service, nor may service incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

5. Arthritis or gout of the feet was not incurred in or aggravated by service, nor may service incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

6.  Erectile dysfunction was not incurred in or aggravated by active service, or by service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

7.  GERD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In letters dated in October 2006 and February 2007, prior to the adjudication of the claims, the RO notified the Veteran of the information necessary to substantiate the service connection claims on appeal, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was told that the evidence must show a relationship between his current disability and an injury, disease or event in military service.  He was advised of various types of lay, medical, and employment evidence that could substantiate his service connection claims.  He was also provided with information regarding assigned ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

There are additional notice requirements that must be met in a case involving a prior finally denied claim.  See Kent v. Nicholson, 20 Vet.App. 1, 10 (2006).  The October 2006 and February 2007 letters identified the service connection claims that had been previously denied, and stated that new and material evidence would be required to reopen the claims.  The letter explained why the claims had been previously denied, and what type of evidence would constitute "new" and "material" evidence, generally in the context of examining the bases for the denial in the prior decision, and what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Concerning the claim reopened and decided in this decision, the notice letters were sufficient to inform the Veteran of the various types of lay, medical, and employment evidence that could substantiate his service connection claim on the merits, and his allegations have been focused on the merits of the claim; therefore, there is no prejudice to the Veteran in the Board's deciding that issue at this time.

Under the VCAA, the VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Service treatment records have been obtained, as have identified VA treatment records.  The Veteran did not provide any evidence or information concerning other post-service treatment for the claimed conditions, and in February 2008, stated that he had no additional evidence or information to give VA to substantiate his claims.  A VA examination was obtained which addressed the issues of service connection for erectile dysfunction and GERD.  The examination described the disabilities in sufficient detail and was based on sufficient evidence for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A VA nexus opinion is not warranted for the remaining issues decided in this decision because, as discussed below, there is no credible evidence establishing that an event, injury, or disease occurred in service or during an applicable presumptive period for which the claimant qualifies, or a credible indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



II.  New and Material Evidence

Service connection for back problems, a right shoulder condition, and skin conditions to include jungle rot on the feet, lip rash, and heat rash, was denied in a June 2002 rating decision.  The Veteran did not appeal that decision, and, accordingly, it is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202 (2010).  Nevertheless, if new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened, and if so reopened, the claim will be reviewed on a de novo basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 27 (1996). 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In considering whether there is "new and material evidence," all evidence submitted since the last prior final decision must be considered.  Evans.  

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

Evidence of record at the time of the prior denial in June 2002 consisted chiefly of service treatment records which did not show any back or right shoulder complaints or abnormal findings in service.  A heat rash was shown in service, but not at separation.  In addition, the record included the Veteran's July 2001 claim, in which he said he had back, right shoulder, and skin conditions treated in service.  Based on this evidence, the RO denied the claim on the grounds that there was no evidence of a back or right shoulder condition in service, and that he had not identified any evidence of treatment for either condition after service.  In addition, there was no evidence of a skin condition at separation or after service.  

The evidence received since the prior denial includes VA treatment records dated from 2002 to 2008, which show the presence of chronic low back and right shoulder conditions.  In addition, skin conditions are shown.  This new evidence of current disability relates to an unestablished fact necessary to substantiate the claims, and presents a reasonable possibility of substantiating the claim.  In this regard, evidence is weighed and credibility assessed after a claim is reopened.  See Justus v. Principi, 3 Vet. App. 510 (1993).  Accordingly, the claims are reopened by the submission of new and material evidence, and must be reviewed on a de novo basis.


III.  Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases, such as arthritis, will be rebuttably presumed if manifest to a compensable degree within one year after separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  To establish service connection, a Veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Evidence of continuity of symptomatology since service may also establish service connection.  Absent the current existence of a claimed condition, however, there may be no service connection.  Degmetich v. Brown, 104 F.3d 1328 (1997).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Where medical expertise is necessary to establish a diagnosis or to address questions of medical causation; lay assertions of medical status, lay statements do not constitute competent medical evidence for these purposes.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, at 1377.  

Although an appellant's testimony cannot be rejected simply because it was not reported contemporaneously to service, or noted in the service medical records, the Board still must determine whether lay evidence is credible, in light of factors such as possible bias or conflicting statements, and the absence of contemporaneous medical evidence is a factor that may be weighed against the lay evidence of record.  See Buchanan, at 1337.

Service records show that the veteran served in Vietnam, and a veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed during such service to certain herbicide agents (e.g., Agent Orange).  In the case of such a veteran, service incurrence for the following diseases will be presumed if they are manifest to a compensable degree within specified periods, even if there is no record of such disease during service:  AL amyloidosis, chloracne or other acneform disease consistent with chloracne; type 2 diabetes; Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).  Recently, the Secretary of Veterans Affairs (Secretary) added hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of presumptive disabilities in the regulation.  See Final Rule, 75 Fed. Reg. 53,202-16 (Aug. 31, 2010).  

The Veteran states that all conditions occurred in combat.  Although the Veteran did not receive any awards or medals denoting combat participation, he has been granted service connection for PTSD based on in-service stressors.  Participation in combat is a determination that is to be made on a case-by-case basis, requires that a veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  In the case of any Veteran who engaged in combat with the enemy in active service, there is a relaxed standard of proof for combat-related claims. See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).  Specifically, if a combat Veteran presents satisfactory lay or other evidence of service incurrence or aggravation of a disease or injury, which is consistent with the circumstances or hardships of his service, then an evidentiary presumption of service connection arises and the burden shifts to the government to disprove service incurrence or aggravation by clear and convincing evidence.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  This reduced evidentiary burden relates only to the issue of service incurrence, however, and not to whether the Veteran has a current disability or whether a current disability is linked to the incident in service.  See Huston v. Principi, 18 Vet. App. 395, 402 (2004); Clyburn v. West, 12 Vet. App. 296, 303 (1999).  




Conditions of Both Shoulders, Left Hand and Both Feet, Including Arthritis

No shoulder, left hand, or foot complaints are shown in the service treatment records, including on the September 1968 separation examination.  

The Veteran contends, however, that these conditions are combat related, and that the conditions are due to Agent Orange exposure.  Concerning the first of these, combat, he stated, in July 2007, that he had had "numerous" trucks blown out from underneath him.  In another statement dated in July 2007, he said that he had had two trucks blown out from underneath him.  He did not, in these statements or elsewhere, specifically describe any of these events, to include how they involved combat, or how he injured his shoulders, left hand, or feet.  These vague statements of "numerous" or "two" trucks having been blown out from underneath him, without any more specific information, particularly concerning his injuries, is not "satisfactory evidence of service incurrence," such as to invoke the application of 38 U.S.C.A. § 1154(b).  

Moreover, as noted above, 38 U.S.C.A. § 1154(b) only applies to service incurrence, and not to post-service nexus or continuity of symptomatology.  In particular, there is no specific evidence of continuity of symptomatology concerning these disorder, and there is a gap more than 30 years between service and the first post-service mention of any of the disorders.

More specifically, after service, VA records dated from 2002 to 2008 show that the Veteran already had degenerative joint disease of the right shoulder by May 2002.  He did not, however, relate the onset to service.  In particular, on an October 2006 orthopedic consult, the Veteran said he had been having pain in the right shoulder for the previous two years.  He said that he had injured the right shoulder several years earlier when he was involved in a scuffle.  He said that the pain had gotten worse over time.  He was diagnosed as having degenerative joint disease of the right shoulder.  Later, in July 2007, he was found to have likely rotator cuff tear of the right shoulder as well.  At that time, he said he had had right shoulder pain since the 1970s.  

With respect to the left shoulder, in December 2007, VA treatment records show that the Veteran was sought treatment for his left shoulder.  He stated that he fell three weeks earlier, and injured his left shoulder, which was still painful.  X-rays were consistent with old post-traumatic changes only.  He was referred for physical therapy, at which time he reported an insidious onset of left shoulder pain several years earlier.  Significantly, he did not relate the onset to service.  

Concerning the left hand, there is no medical evidence of the post-service presence of arthritis.  The Veteran has not provided any lay evidence of pertinent symptomatology concerning arthritis in service or within a year thereafter, or of continuity of symptomatology after service. 

Regarding the feet, although VA treatment records show treatment for gout by 2002, again, there is no lay or medical evidence of continuity of symptomatology since service, or of a nexus to service.  

Finally, arthritis, gout and rotator cuff tear are not presumptively associated with Agent Orange exposure, and the Veteran has submitted no competent evidence of actual causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  

Thus, in sum, the Veteran has not submitted lay or medical evidence of continuity of symptomatology from service concerning shoulder, left hand, and foot conditions.  His vague statements do not constitute "satisfactory evidence of service incurrence," and the conditions are not shown to be associated with Agent Orange exposure.  Thus, service connection must be denied.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claims, and the claims must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Erectile dysfunction

No erectile dysfunction was reported during service, and the Veteran contends that this condition is secondary to service-connected diabetes mellitus.  Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c) (2010); see Allen v. Brown, 8 Vet. App. 374 (1995).

After service, VA treatment records beginning in May 2002 show that the Veteran had on ongoing problem of erectile dysfunction.  In September 2002, he was noted to have "hypogonadism with E[rectile] D[ysfunction]."  He was treated with testosterone injections, which did not help, and he subsequently began using Viagra, which was more successful.  On a VA examination in May 2008, the examiner concluded that the Veteran's erectile dysfunction was unrelated to service-connected diabetes mellitus, which had been diagnosed in 2007, because the condition was present and treated long before the onset of diabetes mellitus.  

The Veteran is not competent to provide a medical nexus between erectile dysfunction and diabetes mellitus, as such a matter requires medical expertise.  He has not stated that erectile dysfunction developed at the same time as diabetes mellitus, and erectile dysfunction has been shown in the medical evidence to have pre-dated the onset of diabetes mellitus by several years.  The VA treatment records indicate that it was clinically associated with hypogonadism.  Thus, the preponderance of the evidence establishes that, in this Veteran's case, his erectile dysfunction is unrelated to service-connected disability.  

The VA examination in May 2008 did not expressly address the question of whether erectile dysfunction was aggravated by diabetes mellitus.  The Board finds, however, that because there is no evidence, lay or medical, contending or indicating that the erectile dysfunction has worsened with the onset of diabetes mellitus, an examination as to that question is not indicated.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006 (examination is necessary if, inter alia, evidence indicates that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or service-connected disability).  

Thus, in sum, erectile dysfunction developed several years prior to diabetes mellitus, and, thus, is not due to diabetes mellitus.  Further, there is no lay or medical evidence indicating that erectile dysfunction has been worsened by diabetes mellitus.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt does not apply, and the claim must be denied.  38 U.S.C.A § 5107(b); see Ortiz; Gilbert.  

GERD

GERD was not shown in the service treatment records, or for many years after service.  In his July 2007 statement, the Veteran said that all of his conditions were combat-related, and that he had had trucks blown out from underneath him on numerous occasions.  He has not, however, provided any specific allegations or evidence as to how GERD was related to any such incident.  He also claims that his GERD is due to Agent Orange exposure.  As can be seen above, however, GERD is not among the diseases presumptively associated with Agent Orange exposure.  The VA examination in May 2008 did not find the Veteran's GERD to be associated with Agent Orange exposure.  Further, the Veteran has submitted no competent evidence of actual causation.  See Stefl.  He has not provided lay or medical evidence of continuity of symptomatology.  Therefore, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz; Gilbert.  






ORDER

New and material evidence to reopen the claims of service connection for back problems, a right shoulder condition, and a skin condition has been received; to that extent only, the appeal is granted.

Service connection for a right shoulder disability, to include arthritis, is denied.  

Service connection for a left shoulder disability, to include arthritis, is denied.

Service connection for left hand arthritis is denied.

Service connection for a bilateral foot disability, to include arthritis or gout, is denied.

Service connection for erectile dysfunction is denied.

Service connection for GERD is denied.


REMAND

The evidence concerning the reopened claims of service connection for back and skin conditions is sufficient to trigger an examination.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion).  In this regard, although not shown in the service treatment records, the Veteran states that he injured his back in service when a truck was blown out from under him.  On a VA PTSD examination in August 2006, he said that he had had ongoing back problems since that incident.  VA treatment records show several occasions on which the Veteran reports a history of a broken back.  In May 2007, he reported a history of lumbar spine surgery.  Records of this surgery must be obtained, if available, prior to an examination.  

Concerning the skin condition, service treatment records show treatment for a heat rash from May to June 1966, which persisted for over a month, and became infected, necessitating antibiotic treatment.  The condition was still active on the date of the last treatment shown, in June 1966, there was no record of further treatment during service, and the separation examination was normal.  Service treatment records also show that in December 1967, he was treated for ingrown hair and folliculitis in the pubic area.  After service, he was treated for subcutaneous abscesses on the buttocks in May 2007.  He should be afforded an examination to determine whether he has current residuals of skin conditions shown in service, and whether he has a skin condition associated with Agent Orange exposure.  

Concerning the claim for service connection for arthritis of the right hand the service treatment records show that the Veteran was seen for right hand trauma in July 1968; he should be afforded an examination to determine whether he has arthritis or other current residuals of this injury.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the approximate date and location of his previous lumbar spine surgery.  Make all necessary attempts to obtain any such treatment records adequately identified by the Veteran.  

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine whether he has a chronic back disability and/or a right finger disability.  If so, the examiner should provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any such diagnosed condition is related to service.  As to the right hand, the examiner should address whether it is related to right hand trauma shown in the service treatment records in July 1958.  To facilitate an accurate opinion, the claims folder must be provided to the examiner in conjunction with the examination.  

3.  Schedule the Veteran for an appropriate VA examination to determine whether he has a chronic skin condition related to service, in particular, to the infected heat rash shown in May and June 1968, the folliculitis of the pubic area shown in December 1967, or Agent Orange exposure.  Concerning the latter, the examiner should address whether the abscesses of the buttocks shown in May 2007 are related to Agent Orange exposure.  The opinions as to causation and nexus should be expressed in terms of whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any such diagnosed condition is related to service.  The claims folder must be provided to the examiner in conjunction with the examination.  

4.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO should review the reopened claims for service connection for a back disability and a skin condition on a de novo basis, as well as the claim for service connection for right hand arthritis.  If any claim is denied, the Veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


